Citation Nr: 1027588	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-40 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1970 to March 1972, 
to include service in Vietnam.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

In his December 2007 Substantive Appeal, the Veteran requested a 
hearing before the Board at the RO, and a hearing was scheduled 
for May 2010.  In a May 2010 correspondence, he withdrew his 
request for a hearing.  Accordingly, his request for a hearing is 
considered withdrawn, and the Board may proceed with review of 
the claim.  38 C.F.R. § 20.702(e) (2009).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking service connection for 
multiple sclerosis which he contends results from exposure to 
herbicides in service.  Initially, the Board notes that multiple 
sclerosis is not a condition which may be presumed to have been 
caused by herbicide exposure.  See 38 C.F.R. § 3.307(a)(6), 
3.309(e) (2009).  However, multiple sclerosis is presumed to have 
been incurred in service if it manifests to a degree of 10 
percent or more within 7 years of separation.  38 C.F.R. 
§ 3.307(a)(3).  Although the record reflects that multiple 
sclerosis was first diagnosed in October 1993, the Veteran 
alleges that his symptoms began within 7 years of separation from 
service.  In support of his claim he has submitted a statement 
from his wife, who avers that she witnessed the manifestation of 
multiple sclerosis symptoms, including problems with balance and 
incoordination, as early as 1978.  The claims file also contains 
a January 2008 letter from T.C., the Veteran's private 
neurologist, who confirms the diagnosis of multiple sclerosis.  
The doctor further states that his office has a large volume of 
records relating to the Veteran, in which he located "early 
dictations" indicating that the Veteran began experiencing 
"symptoms which relate to the diagnosis of multiple sclerosis" 
in 1976.  He reports that the Veteran was diagnosed as having 
chronic inflammatory demyelinating polyneuropathy, and the 
diagnosis was later expanded to include demyelinating disease of 
the central nervous system.  T.C.'s letter states that this is a 
"rare combination" and that the Veteran was followed in his 
practice for many years with this combined diagnosis.  

To date, no VA examination has been conducted to obtain an 
opinion as to the etiology or likely date of onset of the 
Veteran's claimed multiple sclerosis.  The medical evidence 
establishes that the Veteran has multiple sclerosis, as well as 
other disorders of the nervous system.  The Veteran's wife is 
competent to describe her husband's symptoms which are capable of 
lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  Her testimony establishes that he experienced symptoms 
which may be associated with multiple sclerosis within the 
presumptive time period, and her claims are supported by the 
statements of the Veteran's neurologist.  However, there is no 
evidence that the Veteran's wife has any specialized medical 
training making her competent to render a diagnosis; therefore, 
her testimony alone does not establish that multiple sclerosis 
was present in 1978.  Furthermore, the Board observes that the 
language of T.C.'s letter is equivocal and does not expressly 
state that multiple sclerosis was present in 1976.  Thus there is 
insufficient medical evidence of record for the Board to render a 
decision on the claim.  A remand is required to afford the 
Veteran a VA examination.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  

The record suggests that relevant evidence may exist which has 
not been associated with the claims file.  T.C.'s January 2008 
letter states that he has voluminous records relating to the 
Veteran's multiple sclerosis which are dated as early as 1976.  
Other than the Veteran's service treatment records, there are no 
actual medical records in the claims file dated prior to 1986.  
In addition, the claims file contains a treatment note and a 
letter authored by T.C. in October 1993, which indicate that the 
Veteran was referred to other neurological specialists.  On 
remand, attempts should be made to identify and locate any and 
all relevant evidence which is not in the claims file, including 
any MRI evidence prior to 1993.  

Accordingly, the case is REMANDED for the following actions:

1.	Contact the Veteran and ask him to identify any 
medical evidence that may be pertinent to his 
claim which has not yet been evaluated.  For any 
private records identified, ask the Veteran to 
complete a waiver so that these records may be 
released to VA.  The Veteran should specifically 
be asked to authorize the release of treatment 
records held by his private neurologist which are 
dated before 1986.  

2.	Thereafter, schedule the Veteran for an 
appropriate VA examination to determine the likely 
etiology and date of onset of his claimed multiple 
sclerosis.  The claims folder must be made 
available to examiner for review in 
connection with the examination.  All 
diagnostic tests and studies indicated by the 
examiner should be performed. The examiner should 
conduct a thorough examination and provide a 
diagnosis for any pathology found.  Based on the 
examination and review of the record, the examiner 
should offer an opinion as to whether it is at 
least as likely as not that multiple sclerosis 
was present during service or manifest to a degree 
of 10 percent or more within seven years of 
separation.

A complete rationale for the opinion should 
be set forth in the report provided.  If the 
requested opinion cannot be provided without 
resort to speculation, the examiner should so 
state and explain why an opinion cannot be 
provided without resort to speculation.

3.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issue on appeal.  If the claim 
remains denied, the RO should issue a supplemental 
statement of the case and afford the Veteran and 
his representative an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




